Citation Nr: 1335961	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09- 32 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits. 

2.  Entitlement to service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for cause of the Veteran's death. 

4.  Entitlement to VA burial benefits.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.  The Veteran died in January 2008, and the appellant is the Veteran's spouse. 

This case comes before the Board of Veterans' Affairs (Board) on appeal from a July 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office. 

The issues on appeal were previously remanded by the Board in March 2012 for proper notice under Kent v. Nicholson, 20 Vet. App. 1 (2006), to obtain private treatment records and for a VA nephrologist medical opinion.  This was accomplished, and the claims were readjudicated in an April 2013 and June 2013 supplemental statements of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The claim of whether new and material evidence had been received to reopen service connection for a kidney disorder, claimed as nephritis, was pending at the time of the Veteran's death in January 2008. 

2.  In an unappealed May 1973 decision, the Board denied service connection for service connection for a kidney disorder, finding that a kidney disorder was not incurred in or aggravated by service.

3.  The Veteran did not appeal the May 1973 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

4.  Evidence received since the May 1973 Board decision relates to an unestablished fact necessary to substantiate a claim for service connection for a kidney disorder.

5.  The Veteran's preexisting kidney disorder, which was noted at service entrance, did not undergo an increase in severity beyond the natural progression of the disease during service.

6.  The Veteran died in a private hospital in January 2008, as a result of conditions which have not been found to have been related to service.

7.  At the time of the Veteran's death, he was not in receipt of either VA compensation or pension benefits.

8.  The Veteran was not released from active duty as the result of a disability incurred in or aggravated by service.

9.  At the time of the Veteran's death, he was not hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment, or care.


CONCLUSIONS OF LAW

1.  The May 1973 Board decision which denied service connection for a kidney disorder, claimed as nephritis became final.  38 U.S.C.A. § 71054 (West 2002 & Supp. 2012 );38 C.F.R. § 20.1100 (2013).

2.  The evidence received subsequent to the May 1973 Board decision is new and material to reopen service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 3.303, 3.317, 20.1105 (2013).

3.  The criteria for service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

4.  The criteria for DIC based on service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 1318, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.22 (2013).

5.  The criteria for VA burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305, 2307 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Given the Board's favorable decision on the Veteran's petition to reopen service connection for a kidney disorder, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.

In a letter dated April 2008, VA informed the appellant of the evidence necessary to substantiate her claim for death pension accrued benefits and DIC benefits, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  The April 2008 letter provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  

In addition, all relevant, identified, and available evidence has been obtained.   The Veteran's service treatment records, certificate of death, private treatment records, medical articles, and the appellant's lay statements have been associated with the claims file.  Pursuant to the Board's March 2012 remand, the RO sent the appellant an authorization and consent to release information form to allow VA to request private treatment records; however, the appellant has not responded.  Accordingly, the Board finds that VA has satisfied the duty to assist the appellant.  

Further, the Unites States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

A VA medical opinion was obtained in April 2013 to aid in determining whether the Veteran's kidney disorder pre-existed service, and if so, whether it was increased in severity beyond the natural progression of the disease during service.  The Board finds that the April 2013 VA medical opinion is adequate for the purposes of adjudication as it includes adequate statements of reasons and bases based on an accurate factual background as established by the evidence of record.  
For these reasons, the Board finds that the duties to notify and assist the appellant in substantiating her claim have been satisfied.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.


Reopening of Service Connection for a Kidney Disorder

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett at 1383.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

Service connection for a kidney disorder was originally denied in a May 1973 Board decision which found that a kidney disorder was not incurred in or aggravated by service.  The Veteran was properly notified of the May 1973 rating decision, but did not file a notice of appeal to the Court.  For this reason, the May 1973 Board decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100. 

The evidence of record at the time of the May 1973 Board decision included          service treatment records, the Veteran's claim for VA compensation, and private treatment records showing treatment for a kidney disorder.  

For evidence to be new and material, it would have some tendency to show that the Veteran's kidney disorder was incurred in or aggravated during service.  In October 2007, the Veteran filed the a claim to reopen service connection for a kidney disorder.  In support of the current application to reopen service connection for a kidney disorder, the evidence associated with the record since the May 1973, includes a March 2010 statement from Dr. H.R., the Veteran's treating physician.  Dr. H.R. stated that the Veteran had glomerulonephritis when he was inducted into the military in October 1960 and that his kidney disease "could have been aggravated and increase in disability occurred."  Dr. H.R. also noted that the natural progression of the disease, which was untreated at the time, continued without remission.  The March 2010 statement from Dr. H.R. is new and material as it addressed an unestablished fact necessary to substantiate the claim for service connection for a kidney disorder (i.e., the possibility that the Veteran's kidney disorder was aggravated during service).  Other new and material evidence includes the April 2013 VA medical opinion which discussed the Veteran's pre-existing kidney disorder and the lack of aggravation of such a disorder during service.

After a review of all the evidence of record, lay and medical, the Board finds that the March 2010 statement from Dr. H.R. and the April 2013 VA medical opinion to be new and material as they relate to an unestablished fact necessary to substantiate a claim for service connection for a kidney disorder.  Accordingly, the evidence is new and material, and the claim for service connection for a kidney disorder will be reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Before adjudicating on the merits the reopened claim for service connection for a kidney disorder, the Board must first determine whether such action will prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In this case, in a November 2012 letter, the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the underlying issue of service connection.  During the pendency of this appeal, the Veteran has submitted lay and medical evidence addressing the merits of the claim for service connection.  At all times during the claim, the appellant has addressed the merits of service connection, and did not limit her contentions or evidence to the question of whether new and material evidence had been received.  In an April 2013 supplemental statement of the case, which provided the legal criteria for service connection on the merits, the RO reopened and denied this claim on the merits.  For these reasons, the Board may proceed to adjudicate the merits of the claim of service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits without prejudice to the appellant.  See Bernard, 4 Vet. App. at 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2012).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246 (1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

It is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Service Connection for a Kidney Disorder

In October 2007, the Veteran filed a claim to reopen service connection for a kidney disorder and stated that he was diagnosed with nephritis which had worsened since his enlistment in service.  The Veteran died in January 2008.  In March 2008, the appellant (the Veteran's spouse) filed a claim for service connection for a kidney disorder for the purposes of accrued benefits.  In her March 2008 claim, the appellant contended that the Veteran's nephritis was a medical condition that pre-existed service which had worsened over the years.
After consideration of the lay and medical evidence of record, the Board finds that service connection is not warranted for the Veteran's kidney disorder.  In this case, the weight of the evidence shows that the Veteran had a preexisting kidney disorder (orthostatic albuminuria), which was "noted" at entrance into active service, that did not increase in severity during active service.

The May 1960 service enlistment examination report noted a diagnosis of class 1 orthostatic albuminuria.  Orthostatic albuminuria, also known as orthostatic proteinuria, refers to the presence of albumin (a protein) in the urine while standing.  See Dorland's Illustrated Medical Dictionary at pg. 45 (albuminuria) and pg. 1339 (orthostatic) (32nd ed. 2012).  The Board is in agreement with the appellant's assertion that the Veteran's post-service disability of nephritis, to some extent, pre-existed service entrance.  Further supporting this contention, the April 2013 VA examiner found that although the Veteran was diagnosed with orthostatic proteinuria, and not nephritis, it was as least as likely as not that the proteinuria was a manifestation of kidney disease as he eventually developed end-stage renal disease, diagnosed in 1972.  In support of this opinion, the April 2013 VA examiner reasoned that if the Veteran's service entrance diagnosis had only been orthostatic proteinuria, a benign transient condition, he would not have developed end-stage renal disease secondary to orthostatic proteinuria.  The Board finds that April 2013 VA medical opinion to be highly probative as to whether the Veteran' kidney disorder pre-existed service.  The VA examiner reviewed the claims file and provided a medical opinion based on a well-reasoned rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005).

For these reasons, the Board finds that based on the lay and medical evidence of record, the Veteran's kidney disorder was "noted" at service entrance; as such, the presumption of soundness does not apply to the claimed condition.  See 38 U.S.C.A. § 1111.  As the Veteran's preexisting kidney disorder was "noted" at the time of service entrance, service connection may be granted only if it is shown that the kidney disorder was aggravated by service, that is, if the preexisting kidney disorder permanently worsened in severity beyond its natural progression during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting kidney disorder increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of whether the Veteran's preexisting kidney disorder was aggravated during active service in this case, the Board finds that the weight of the evidence is against finding that the preexisting kidney disorder increased in severity during active service.  

Weighing in favor of a finding of aggravation of a kidney disorder during service is a March 2010 statement from Dr. H.R., the Veteran's treating physician.  According to Dr. H.R., he had been treating the Veteran since approximately 1974 to his death.  Dr. H.R. stated that the Veteran had glomerulonephritis when he was inducted into the military in October 1960 and that his kidney disease "could have been aggravated and increase in disability occurred."  Dr. H.R. also noted that the natural progression of the disease, which was untreated at the time, continued without remission.  

The Board finds the March 2010 statement of Dr. H.R. to be of little probative value as to whether the Veteran's kidney disorder was aggravated during service.  First, Dr. H.R. did not provide a rationale as to why or how the Veteran's condition was aggravated during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, Dr. H.R.'s statements contained the conclusion that the Veteran's kidney disease "could have" been aggravated during service.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Read in its context, Dr. H.R.'s March 2010 statement is speculative, uncertain, and includes words such as "could," suggesting only mere possibility, not probability, and cannot serve to support the appellant's claim.

The Board has also considered medical articles submitted by the appellant in March 2010 and May 2013, which she contends support the claim for service connection for a kidney disorder.  The Board finds, however, that these medical articles do not provide any specific details regarding aggravation of the Veteran's kidney disorder during service.  Instead, the medical articles only provide a general discussion of chronic kidney failure.  See generally Mattern v. West, 12 Vet. App. 222 (1999) ("[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'"); see also Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  As such, the Board finds the medical articles to be of no probative value as to whether the Veteran's kidney condition was aggravated beyond its natural progression during service.   

Weighing against the claim, are service treatment records which are absent for any complaints, findings, or treatment for the preexisting kidney disorder.  Further, the Veteran's endocrine system, which includes the kidneys, was clinically evaluated as normal at the August 1962 service separation examination.  The Board finds that service treatment records, to include the August 1962 service separation examination, weigh against a finding that the Veteran's pre-existing kidney disorder increased in severity during active service.

Also weighing against the appellant's claim is the April 2013 VA medical opinion.  Upon review of the claims file, the April 2013 VA examiner stated that there was no evidence presented in service treatment records that the kidney disorder increased in severity beyond the natural progression of the disease during service.  In support of this conclusion, the VA examiner reasoned that there was no mention in service treatment records of the Veteran being seen for urinary tract signs or other complaints during service.  Also, on the Veteran's service separation examination, the Veteran was found to have 2+ proteinuria (it was 3+ on pre-induction examination).  There was no elevated blood pressure readings at service separation and no blood tests to indicate any deterioration in renal function.  Further, the VA examiner noted that there was nothing to indicate that any treatment of diagnosed glomerulonephritis (had it been diagnosed at that time) would have changed the course of the kidney disorder beyond the natural progression of the disease.

The April 2013 VA examiner also considered Dr. H.R.'s opinion that the Veteran's kidney disease "could have" been aggravated during service.  However, the April 2013 examiner noted that although the Veteran's kidney disease "could have" been aggravated, there was no evidence presented that it was aggravated during service.  The VA examiner also noted that there was no evidence presented of specific treatments that would have reversed or changed the course of the kidney disease beyond its natural progression.  In conclusion, the April 2013 VA examiner opined that the Veteran's kidney disease did not increase in severity beyond the natural progression of the disease during service and progressed to end-stage renal disease (secondary to chronic glomerulonephritis) requiring dialysis in 1972.  The April 2013 VA examiner's medical opinion, which the Board has found to be highly probative, further weighs against the appellant's claim that the Veteran's kidney disorder was aggravated during service.  

For these reasons, and upon review of all the evidence of record, the Board finds that a preponderance of the evidence demonstrates that the Veteran's preexisting kidney disorder that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's preexisting kidney disorder, noted upon service entrance, was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting kidney disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a kidney disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

DIC Based on Service Connection for Cause of the Veteran's Death

Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection). 

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  As noted above, service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden, 381 F.3d 1163.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the present case, the Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest caused by an acute myocardial infarction and end-stage renal disease.  During the Veteran's lifetime, he was not service-connected for any disability.  Further, the appellant has not contended that the Veteran's cardiopulmonary arrest and/or acute myocardial infarction should have been service-connected.  Instead, the appellant has maintained that the Veteran's death was a result of end-stage renal disease, which ultimately contributed to his death.  As discussed in detail in the previous section, the Board has found that service connection for a kidney disorder is not warranted as aggravation by the preexisting kidney disorder was not demonstrated.  For these reasons, the claim for service connection for cause of the Veteran's death must also be denied.   

Burial Benefits

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600. 

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses.  38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward his funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the veteran had an original or reopened claim for either benefit pending at the time of his death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of his death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  "Properly hospitalized" by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years of the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. 
§ 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. 
§ 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601. 

In the instant case, the record reflects that the Veteran died in a private hospital in January 2008.  The appellant's application for burial benefits was timely filed in October 2008.

At the time of his death, the Veteran was not service-connected for any disability and the cause of his death was not service-connected in any way.  Therefore, at the time of his death, the Veteran was not in receipt of VA service-connected compensation benefits.  In addition, the record does not indicate that he was in receipt of nonservice-connected pension.  Although the Veteran did have a reopened claim for service connection at the time of his death, pursuant to the  decision herein, the Board has found that service connection for a kidney disorder is not warranted.  Finally, the Veteran's body was not being held by a State, as the death certificate demonstrates that the Veteran's body was buried in a private cemetery.  In light of the above discussion, the Board finds that the criteria for burial benefits under 38 C.F.R. § 3.1600(a) or (b) are not met.

Moreover, the Veteran did not die while properly hospitalized by VA, as the death certificate demonstrates that he died at a private hospital.  Thus, he was not in a VA facility for hospital, nursing home, or domiciliary care.  There is no indication in the record that such involved admission to the non-VA nursing home with respect to which payment was authorized under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States.  The record does not demonstrate that he had been admitted to a State nursing home for nursing home care with respect to which payment was authorized under 38 U.S.C.A. § 1741.  Also, the Veteran did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. §§ 3.1600(c) and 3.1605(a) are not met.

Based on the foregoing, the Board concludes that the legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met.  The Board is sympathetic toward the appellant's claim and greatly appreciates the Veteran's honorable service to his country.  The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Consequently, the appellant's claim for burial benefits must be denied.


ORDER

New and material evidence having been received, the claim for service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits is reopened.

Service connection for a kidney disorder, claimed as nephritis, for the purposes of accrued benefits is denied.

DIC based on service connection for cause of the Veteran's death is denied.

The appeal for VA burial benefits is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


